Title: Francis Adrian Van der Kemp to Thomas Jefferson, 1 November 1816
From: Van der Kemp, Francis Adrian
To: Jefferson, Thomas


            
              
                Dear Sir!
                Oldenbarneveld 1 Nov. 1816.
              
              Reperusing your interesting Syllabus I have recalled in my mind a train of thoughts—which I brought in writing about twenty years past and Send then—for his criticisms—to my old friend Joshua Toulmin of Taunton—father of the judge in the Missisippi Territory—which treatise has been irrecoverably lost on its passage to England.
              Having hurted my right leg—in my garden—by carelessness—which through neglect of it has compelled me, to leave off working for a few days—I employ’d this leisure time in digesting a plan, upon which—en gros—with my any desirable modifications—an interesting work might be executed—I Shall Send a copy to Mss-bay—it might be—that one of its worthies was willing to undertake the task.—It would require—a thorough acquaintance with ancient history—an unbiassed mind—and willingness to pay homage to
			 truth—whatever it might be discovered—a vast deal of time—and a well provided Librarÿ: from these requisites, to which you might join others—you perceive I can not be the man.
              I did not hesitate to use your own expressions—as the Syllabus was in manÿ respect the ground-work—and Shall be gratified, if You can find it proper—to remove the defects—and Supply the weak parts with props—By this—another may be enabled—to raise an elegant Superstructure
              Dr. W. Willoughbÿ, member of Congress—eminent as a Physician and respected bÿ all parties, and beloved by all who knew—desired to be introduced to Monticello. Perhaps I Shall be So free—in Sending him a Letter Of introduction, when he returns to Washington.
              
                Permit me to assure you—that I remain with high respect And consideration
                Dear Sir! Your obed—and obliged St
              
              Fr. Adr. vanderkemp
            
            
              
                
                  P.S.
                   May I Sollicit, if you published any thing else besides your Valuable Notes—to gratifÿ me with a copÿ?
                
              
            
          